Exhibit 10.1
 
SECOND AMENDED AND RESTATED FACTORING AND SECURITY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED FACTORING AND SECURITY AGREEMENT (this
“Agreement”) is made as of October 28, 2011 by and between Zoo Publishing, Inc.,
a New Jersey corporation (“Seller”), the Holders (as defined below) and MMB
Holdings LLC, a Delaware limited liability company (“MMB”), as assignee of Panta
Distribution, LLC, a Delaware limited liability company (“Panta”), itself an
assignee of Working Capital Solutions, Inc., a Delaware corporation, as agent
for Holders (as defined below) (“Agent”).
 
Recitals:
 
A.           Seller and Working Capital Solutions, Inc., a Delaware corporation
(“Original Factor”) entered into that certain Factoring and Security Agreement
dated as of September 9, 2009, as amended (the “Original Factoring Agreement”).
 
B.           Original Factor and Panta entered into that certain Limited
Recourse Assignment, dated as of June 24, 2011 (the “Original Assignment
Agreement”), pursuant to which Original Factor assigned to Panta the Original
Assigned Documents (as defined below) and Original Purchased Accounts (as
defined below).
 
C.           Concurrently with the execution and delivery of the Original
Assignment Agreement Panta and Seller entered into that certain Amended and
Restated Factoring and Security Agreement, dated as of June 24, 2011 (as amended
by that certain First Amendment to Amended and Restated Factoring and Security
Agreement, the “First A&R Factoring Agreement”).
 
D.           Panta and Agent have entered into that certain Limited Recourse
Assignment, dated as of the date hereof (the “Limited Recourse Assignment”),
pursuant to which Panta assigned to Agent the Assigned Documents (as defined
below) and Purchased Accounts (as defined below).
 
E.           It is a condition to Agent’s willingness to make loans and other
financial accommodations to or for the benefit of Seller under this Agreement
that Seller agree to amend and restate the First A&R Factoring Agreement in its
entirety as hereinafter set forth.
 
F.           It is the intent of the parties hereto that, as a result of the
amendment and restatement of the First A&R Factoring Agreement by this
Agreement, neither Panta, nor Seller nor any other Person shall have any further
rights or obligations under the First A&R Factoring Agreement, it being
understood that all of the matters covered by the First A&R Factoring Agreement
are set forth in their entirety in this Agreement.
 
The parties hereto agree that the First A&R Factoring Agreement is hereby
amended and restated in its entirety by this Agreement.
 
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) in hand paid, the
premises and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereto hereby covenant, warrant, represent and agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.          Definitions and Index to Definitions.
 
1.1           The following terms used herein shall have the following meaning. 
All capitalized terms not herein defined shall have the meaning set forth in the
uniform Commercial Code:
 
“Assigned Documents” - means that certain Amended and Restated Factoring and
Security Agreement, dated as of June 24, 2011, as amended by that certain First
Amendment to Amended and Restated Factoring and Security Agreement dated as of
July 14, 2011, by and between Seller and Panta Distribution, LLC together with
the related guaranty agreements and other documents more particularly described
in the Limited Recourse Assignment.
 
“Avoidance Claim” - any claim that any payment received by Agent from or for the
account of an Account Debtor is avoidable under the Bankruptcy Code or any other
debtor relief statute.
 
“Business Day” -  any day on which banks located in New York, New York, are not
required or authorized by law to remain closed.
 
“Change in Control” - means any of the following events:  (i) if the power to
direct or cause the election of all or a majority of Seller’s or its corporate
parent’s Board of Directors or equivalent governing body, is, after the date
hereof, transferred to, or acquired by, a Person (or related Persons) who did
not possess such power prior to the date hereof, or (ii) all or substantially
all of the assets of Seller or its corporate parent’s are acquired by any Person
or Persons, or (iii) Mark Seremet ceases to hold the office of CEO.
 
“Chosen State” -  California.
 
“Clearance Days” - three (3) Business Days for all payments.
 
“Closed” - a Purchased Account is closed upon receipt of full payment by Agent.
 
“Collateral” - All of the following assets property, interests and/or rights of
Seller on or in which a lien is granted to Agent, whether now owned or existing
or hereafter created, acquired or arising and wheresoever located:
 
(i)          accounts and all other forms of obligations owing to Seller arising
out of the sale, lease, license or assignment of goods or other property;
 
(ii)         chattel paper (whether tangible or electronic);
 
(iii)        commercial tort claims;
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)        computer hardware and software and all rights with respect thereto,
including, without limitation, any and all licenses, options, warranties,
service contracts, program services, test rights, maintenance rights, support
rights, improvement rights, renewal rights and indemnifications, and any
substitutions, replacements, additions or model conversions of any of the
foregoing;
 
(v)          deposit accounts;
 
(vi)         documents;
 
(vii)        equipment;
 
(viii)       fixtures;
 
(ix)         general intangibles (including all payment intangibles);
 
(x)          goods (including inventory, equipment, fixtures and any and all
accessions, additions, attachments, improvements, substitutions and replacements
thereto and therefore);
 
(xi)         instruments (including promissory notes);
 
(xii)        inventory;
 
(xiii)       letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing);
 
(xiv)      securities and all other investment property, including, without
limitation, certificated securities, uncertificated securities, and security
entitlements,
 
(xv)        supporting obligations; and
 
(xvi)       any other contract rights or rights to the payment of money,
insurance claims and proceeds.
 
“Collections” - shall mean all good funds received by Agent from or on behalf of
an Account Debtor with respect to Purchased Accounts.
 
“Deficiency Amount” - the amount described in Section 18.1.


“Development Agreement” - that certain Development Agreement by and between
Seller and Smack Down Productions dated November 30, 2010 with respect to
“Minute To Win It” Xbox/Kinect.


“Development Agreement Amount” - $528,653.12.
 
“Digital Accounts” - shall mean Seller’s Accounts arising solely out of digital
sales.
 
 
3

--------------------------------------------------------------------------------

 
 
“Events of Default” - shall mean any of the events set forth in Section 15.1 of
this Agreement.
 
“Exposed Payments” - Payments received by Agent from an Account Debtor that has
become subject to a bankruptcy proceeding, to the extent such payments cleared
said Account Debtor’s deposit account within ninety days of the commencement of
said bankruptcy case.
 
“Family Dollar Purchase Order” - that certain purchase order number 6395211
received June 6, 2011 in the amount of $708,500 by Family Dollar Stores to
Seller attached hereto as Exhibit B.
 
“Family Dollar Receivable” - shall have the meaning set forth in Section
14.8(c).
 
“Family Dollar Stores” - Family Dollar Stores, Inc., publicly traded
corporation.
 
“Gamestop” - GameStop Corporation.
 
“Holder” - MMB and Panta, as holders of some or all of the outstanding
indebtedness of Seller under this Agreement or the Assigned Documents, and their
respective permitted successors and assigns.  Each of the Holders and the
indebtedness to such Holder owed by Seller under the Assigned Documents as of
the close of business on October 28, 2011, is listed on Schedule A attached
hereto.
 
 “Holder Intercreditor Agreement” -  that certain letter agreement of even date
herewith by and between the Holders, as may be amended, modified, supplemented
and restated from time to time.
 
“Incurred Expenses”- all reasonable and out-of-pocket costs and expenses
incurred by Agent after the date of this Agreement, in the administration of
this Agreement, including, without limitation, in reasonably connected to
managing the collection of the Purchased Accounts and handling the proceeds
thereof, all Wire Fees, postage and Audit Fees, any Misdirected Payment Fees,
and the reasonable and out-of-pocket fees, costs and expenses set forth in
Section 25 of this Agreement, including, without limitation, the costs and
expenses, including attorneys’ fees, which Agent may incur in enforcing this
Agreement and any documents prepared in connection herewith.
 
“Invoice” - the document that evidences or is intended to evidence an Account. 
Where the context so requires, reference to an Invoice shall be deemed to refer
to the Account to which it relates.
 
“Material Adverse Effect” - means any event, change, circumstance, effect or
other matter that has, or could reasonably be expected to have, either
individually or in the aggregate with all other events, changes, circumstances,
effects or other matters, with or without notice, lapse of time or both, a
material adverse effect on (a) the business, assets, liabilities, properties,
condition (financial or otherwise), or prospects of Seller and the Guarantors
taken as a whole or (b) the ability of Seller or any Guarantor to perform its
obligations under this Agreement or its respective guaranty.
 
 
4

--------------------------------------------------------------------------------

 
 
“Misdirected Payment Fee” - fifteen percent (15%) of the amount of any payment
on account of a Purchased Account which has been received by Seller and not
delivered in kind to Agent within three (3) business days following the date of
receipt by Seller.
 
“NBC Royalty Amount” - $321,346.88.
 
“NBC” - NBC Universal TV Distribution.
 
“Obligations” - All loans, advances, indebtedness, notes, liabilities,
overdrafts, and other amounts, liquidated or unliquidated, each of every kind,
nature and description, whether arising under this Agreement or otherwise,
including, without limitation, principal and interest, and whether secured or
unsecured, direct or indirect, absolute or contingent, due or to become due, now
existing, presently intended or contemplated, or hereafter contracted,
including, without limitation the repayment of any amounts that Agent or any
Holder may advance or spend for the maintenance or preservation of the
collateral and any other expenditures Agent or any Holder may make under the
provisions of this Agreement or for the benefit of Seller, and any of the
foregoing that arises after the filing of a petition by or against Seller under
the Bankruptcy Code, even if the obligations do not occur because of the
automatic stay under § 362 of the Bankruptcy Code or otherwise.
 
“Offer Notice” - shall have the meaning set forth in Section 5.2 of this
Agreement.
 
“Original Assigned Documents” - mean that certain Factoring and Security
Agreement, dated as of September 9, 2009, as amended by and between Seller and
Working Capital Solutions, Inc., together with the related guaranty agreements
and other documents more particularly described in the Original Assignment
Agreement.
 
“Original Purchased Accounts” - Those Accounts that were assigned to Panta
pursuant to the Original Assignment Agreement.
 
“Payments” - the payment amounts and due dates set forth in Section 18.1.


“Person” - means any individual, sole proprietorship, partnership, corporation,
business trust, joint stock company, trust, unincorporated organization,
association, limited liability company, limited liability partnership,
institution, public benefit corporation, joint venture, or other entity.
 
“Physical Product” - means all physical items such as game cartridges whether or
not currently in inventory or produced by a third party under license or other
joint venture agreement, and all proceeds from intellectual property (including
proceeds arising out of sales, assignments or licenses) that has ever been or
was ever intended to be used to make and sell physical products (including
specifically for example but without limitation, the “Minute To Win It” game).
 
“Purchased Accounts” - Those Accounts that were assigned to Agent pursuant to
the Limited Recourse Assignment, including but not limited to the Family Dollar
Receivable.
 
 
5

--------------------------------------------------------------------------------

 
 
“Purchase Order Financing Amount” - Approximately $507,250.
 
“Required Holders” - at any time the Holder(s) of more than 50% of the sum of
the outstanding Obligations of Seller under this Agreement or the Assigned
Documents.
 
“Southpeak” - collectively, Southpeak Interactive, LLC, a Virginia limited
liability company and Alter Ego Games, LLC, a Delaware limited liability
company.
 
“Southpeak Distribution Agreement” - collectively, that certain (i)
Sub-Publishing and Distribution Agreement by and between Seller and Southpeak
dated July 13, 2011 and (ii) Sales and Distribution Agreement by and between
Seller and Alter Ego Games, LLC dated June 13, 2011.
 
“Southpeak Product” -Seller’s physical inventory products sold to Southpeak
pursuant to the Southpeak Distribution Agreement.
 
“Specified Default” - the occurrence or continuation of any of the following:
(i) Seller’s failure, prior to the date hereof, to pay when due certain sums due
to Panta under the First A&R Factoring Agreement (which failure is hereby
acknowledged by Seller and, for the avoidance of doubt, has not been waived by
either Agent or any Holder); (ii) Seller’s failure to pay, when due, the
Payments required to be made under to Section 18.1; or (iii) Seller’s failure to
pay, when due, the amounts required under Section 14.10(d). 
 
“Uniform Commercial Code” - shall mean the Uniform Commercial Code as in effect
from time to time in the State of California.
 
“Wells Fargo” - shall mean Wells Fargo Bank, National Association and Transcap
Trade Finance LLC (as predecessor to Wells Fargo Bank, National Association).
 
“Wells Fargo Agreement” - shall mean the Amended and Restated Master Purchase
Order Assignment Agreement dated as of April 6, 2009 by and among Seller, Zoo
Games, Inc., Zoo Entertainment, Inc. and Wells Fargo.
 
“Wells Fargo Transaction Collateral” - shall mean all of Seller’s inventory,
accounts, import letters of credit, contract rights, chattel paper, documents,
instruments and general intangibles, which have been assigned by Seller to Wells
Fargo prior to the date of this Agreement.
 
“Wire Fee” - shall mean an amount equal to $20 (twenty dollars) for each wire
transfer of funds by Agent to Seller.
 
1.2           Any accounting terms used in this Agreement which are not
specifically defined shall have the meanings customarily given thereto in
accordance with GAAP.
 
 
6

--------------------------------------------------------------------------------

 
 
1.3           Terms such as “account debtors”, “accounts”, “accounts
receivable”, “advises”, “chattel paper”, “contract rights”, “commercial tort
claims”, “confirmations”, “control”, “deposit accounts”, “documents”,
“equipment”, “farm products”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letters of credit”, “letter
of credit rights”, “payment intangibles”, “proceeds”, “products”, “supporting
obligations” and the like, shall, unless otherwise specifically defined herein,
have the meanings applicable to them for the purposes of Article 9 (Secured
Transactions) of the Uniform Commercial Code.  All other terms defined in the
Uniform Commercial Code and used herein shall have the same definitions herein
as specified therein.  However, if a term is defined in Article 9 of the Uniform
Commercial Code differently than in another Article of the Uniform Commercial
Code, the term has the meaning specified in Article 9.
 
2.          Assignment of Purchased Accounts.
 
2.1           Acknowledgement and Consent.
 
(a)          Seller hereby acknowledges and consents to the assignment of the
Assigned Documents and Purchased Accounts to Agent, as the agent for the benefit
of Holders, pursuant to the Limited Recourse Assignment and agrees that the
Purchased Accounts are Accounts subject to the terms and conditions of this
Agreement.
 
(b)          Seller hereby:  (i) confirms that the Assigned Documents attached
hereto as Exhibit A are true and complete copies of the Assigned Documents in
effect as of the date hereof; and (ii) reinstates, ratifies, confirms and
approves the Assigned Documents, and agrees that each Assigned Document
constitutes the valid and binding obligation and agreement of Seller,
enforceable by Agent in accordance with its terms.
 
(c)          Seller confirms and acknowledges that as of the close of business
on October 28, 2011, it is indebted to Agent for the benefit of Holders under
the Assigned Documents in the aggregate principal amount of $1,035,818.93,
without any deduction, defense, setoff, claim or counterclaim, of any nature,
plus all fees, reasonable and out-of-pocket costs and expenses incurred to date
in connection with the Assigned Documents.
 
2.2           Release and Indemnification.  Seller hereby unconditionally
releases Agent and Holders from any and all obligations or liabilities, if any,
which Seller had or may have under or relating to any of the Assigned Documents
and any actions taken or failure to act by Original Factor, Panta or otherwise,
and Seller hereby acknowledges and agrees that Seller has no offsets, defenses,
claims, or counterclaims against Agent or  Holders with respect to the Assigned
Documents or any actions taken or failure to act by Original Factor, Panta or
otherwise, and that if Seller now or ever did have any offsets, defenses,
claims, or counterclaims against Agent or Holders whether known or unknown, at
law and equity, all of them are hereby expressly WAIVED and the undersigned
hereby RELEASES Agent and Holders from any liability thereunder.  Seller hereby
agrees to indemnify, defend and hold Agent, Holders and each of their respective
employees, officers, directors, attorneys, or agents (each, an “Indemnified
Person”) harmless of and from any claim brought or threatened against any
Indemnified Person by Seller, any creditor of Seller, any equity holder in
Seller, any guarantor or endorser of Seller’s obligations, or any other Person
(as well as from attorneys’ reasonable fees and expenses in connection
therewith) on account of, or relating to, or arising out of (a) the Limited
Recourse Assignment, including without limitation claims on account of, relating
to, or arising out of Disputed Funds (as such term is defined in the Limited
Recourse Assignment), or (b) any of the Assigned Documents, each of which may be
defended, compromised, settled or pursued by the Indemnified Person with counsel
of Agent’s selection, but at the sole cost and expense of Seller.
 
 
7

--------------------------------------------------------------------------------

 
 
2.3           Reimbursement by Seller.  If Agent or any Holder is obligated to
pay or reimburse any amounts (a) to Panta under the terms of the Limited
Recourse Assignment or (b) to Original Factor under the terms of or arising out
of the Original Assignment Agreement, then Seller shall, upon demand,
immediately pay to Agent or such Holder, as applicable, all such amounts.
 
3.          Billing.  Upon receipt of written instructions from Agent, Seller
shall instruct all Account Debtors of the Purchased Accounts and all new Account
Debtors (including Account Debtors with respect to Digital Accounts) after the
date of this Agreement to make payments to Agent for the benefit of Holders. For
the avoidance of doubt, upon receipt of written instruction of Agent, Seller
shall instruct all Account Debtors that made payments directly to Panta prior to
the date hereof to redirect such payments to Agent for the benefit of Holders.
 
4.          Collections, Charges and Remittances.  All Collections will go
directly to Agent for the benefit of Holders and Agent shall apply all
Collections to Seller’s Obligations hereunder in such order and manner as Agent
may determine.  Seller will hold in trust and safekeeping, as the sole property
of Holders, and immediately turn over to Agent for the benefit of Holders, in
identical form received, any payment on a Purchased Account that comes into
Seller’s possession.  In the event Seller comes into possession of a remittance
comprising payments of both a Purchased Account and an Account which has not
been purchased by Agent, Seller shall hold the same in accordance with the
provisions set forth above and immediately turn the same over to Agent, in
identical form received.  Upon collection of such item, Agent shall apply all
proceeds of the Purchased Accounts and the Accounts which have not been
purchased by Agent to Seller’s Obligations.  Seller agrees to indemnify and save
Agent and Holders harmless from and against any and all claims, loss, costs and
expenses caused by or arising out of the Accounts or any attempt by Agent to
collect same or resolve any dispute.
 
5.          Accounts Relating to Digital Sales.
 
5.1           Request to Purchase.  Seller may request in writing that Agent, on
behalf of one or more Holders, purchase Seller’s Digital Accounts. In connection
with such request, Seller shall submit to Agent a description of the Digital
Accounts and such other information as Agent requests.
 
5.2           Sales of Digital Accounts to Third Parties.  Seller and Agent
agree to, in good faith, endeavor to negotiate and prepare a definitive
agreement with respect to the sale and purchase of the Digital Accounts. If
Seller and Agent fail to enter into a definitive agreement within seven (7)
business days following Seller’s written request, Seller may negotiate with any
bona-fide third party to purchase such Digital Accounts solely on an unsecured,
non-recourse basis.
 
 
8

--------------------------------------------------------------------------------

 
 
5.3           Right of First Refusal.  In the event Seller shall receive a bona
fide offer for the purchase of the Digital Accounts, Seller will not sell the
Digital Accounts or any portion thereof without first offering the Digital
Accounts to Agent for purchase by one or more Holders.  Seller shall deliver to
Agent notice of its receipt of such offer to purchase the Digital Accounts,
along with the final drafts of the factoring agreements with the bona fide third
party purchaser (the “Offer Notice”).  Agent may exercise its right to purchase
such Digital Accounts for one or more Holders by delivering Seller written
notice within three (3) Business Days of its receipt of the Offer Notice that it
shall exercise its option to purchase the Digital Accounts on substantially the
same terms as those delivered in the Offer Notice.
 
6.          Reaffirmation of Security Interest.
 
6.1           In consideration of Agent and Holders providing the financial
accommodations to Seller in accordance with the terms and conditions of this
Agreement, Seller, to secure payment and performance of all of the Obligations
of Seller under this Agreement, hereby grants to Agent, for the benefit of
Holders, a security interest in the Collateral, which security interest shall
remain in full force and effect until all of the Obligations of Seller to Agent
and Holders are fully paid and satisfied and neither Agent nor any Holder has
any further obligation to provide Seller with financial accommodations
hereunder.
 
6.2           Seller acknowledges that the security interest granted to Agent
for the benefit of Holders pursuant to this Section 6 is and continues to be a
first lien and security interest upon the Collateral.  This Agreement is not
intended to create a new lending relationship between Seller and Agent, but
rather to restate and supplement the terms, conditions, and provisions of an
existing relationship.  The provisions of this Section 6 shall be deemed to
ratify the existing security interest of Agent in the Collateral to the extent
such security interest existed prior to the date hereof, and to create a
security interest to the extent that no security interest therein existed in
favor of Agent prior to the date hereof.
 
6.3           Limited Release of Lien on Southpeak Product.  Agent hereby
ratifies the consent of Panta to the release of Agent’s lien upon and security
interest in the Southpeak Product, subject Seller’s continued satisfaction of
the following terms and conditions:  (a) no Event of Default shall have occurred
and be continuing to exist under this Agreement, any Assigned Document, any
guaranty agreement or any other loan document or other agreement between Seller
and Agent, and (b) the terms of the sale of Southpeak Product by Seller to
Southpeak are no less favorable to Seller than (x)  the sum of  (i) payment in
cash from Southpeak to Agent on a per unit basis of fully loaded cost to Seller
plus $1 immediately upon shipment of the goods to Southpeak or its designee,
and  (ii) 30% of revenues generated from the sale of such units after deducting
out of pocket costs by Southpeak (e.g. shipping) or (y) the terms as set forth
in the Southpeak Distribution Agreement not affected by any amendments after the
date hereof.  Upon the occurrence of such a Event of Default or such a sale on
terms less favorable to Seller than those set forth above, Agent’s lien on all
Southpeak Product shall be immediately and automatically reinstated without the
necessity of any further action by any other Person. Nothing in this Section 6.3
shall prohibit Seller from exercising the right to utilize and/or encumber its
rights in and to the Southpeak Product for purposes of collateralization and
securitization of such rights by a third party lending institution or financing
source with the prior written consent of Agent, which consent shall not be
unreasonably withheld, conditioned or delayed prior to the occurrence of an
Event of Default, but which consent may be granted or withheld in Agent’s sole
and absolute discretion from and after the occurrence of an Event of Default.
 
 
9

--------------------------------------------------------------------------------

 
 
7.          Clearance Days.  For all purposes under this Agreement, Clearance
Days will be added to the date on which Agent receives any payment before
crediting such payment to the Obligations.
 
8.          Authorization to Agent.
 
8.1           Seller irrevocably authorizes Agent, at Seller’s expense, to
exercise at any time any of the following powers until all of the Obligations
have been paid in full:
 
(a)          Receive, take, endorse, assign, deliver, accept and deposit, in the
name of Agent or Seller, any and all proceeds of any Collateral securing the
Obligations or the proceeds thereof;
 
(b)          Take or bring, in the name of Agent or Seller, all steps, actions,
suits or proceedings deemed by Agent necessary or desirable to effect collection
of or other realization upon the Purchased Accounts;
 
(c)          Pay any sums necessary to discharge any lien or encumbrance which
is senior to Agent’s security interest in any assets of Seller, which sums shall
be included as Obligations hereunder;
 
(d)          File in the name of Seller or Agent or both: (i) mechanics liens or
related notices, or (ii) claims under any payment bond, in connection with goods
or services sold by Seller in connection with the improvement of realty;
 
(e)          Notify any Account Debtor obligated with respect to any Purchased
Account, that such Purchased Account has been assigned to Agent by Seller and
that payment thereof is to be made to the order of and directly and solely to
Agent, and communicate directly with Seller’s Account Debtors to verify the
amount and validity of any Purchased Account created by Seller.
 
(f)          File any initial financing statements, any financing statements
assigned to Agent and amendments thereto that:
 
 
10

--------------------------------------------------------------------------------

 
 
(i)          Indicate the Collateral as all assets of Seller or words of similar
effect, regardless of whether any particular asset comprised in the collateral
falls within the scope of Article 9 of the Uniform Commercial Code or as being
of an equal or lesser scope or with greater detail;
 
(ii)         Contain any other information required by part 5 of Article 9 of
the Uniform Commercial Code for the sufficiency or filing office acceptance of
any financing statement or amendment, including (i) whether Seller is an
organization, the type of organization, and any organization identification
number issued to Seller and, (ii) in the case of a financing statement filed as
a fixture tiling or indicating collateral as as-extracted collateral or timber
to be cut, a sufficient description of real property to which the collateral
relates: and
 
(iii)        Contain a notification that Seller has granted a negative pledge to
Agent, and that any subsequent lienor may be tortuously interfering with Agent’s
rights;
 
(iv)         Advises third parties that any notification of Seller’s Account
Debtors will interfere with Agent’s collection rights.
 
8.2           After an Event of Default:
 
(a)          Change the address for delivery of mail to Seller and to receive
and open mail addressed to Seller;
 
(b)          Extend the time of payment of, compromise or settle for cash,
credit, return of merchandise, and upon any terms or conditions, any and all
Purchased Accounts and discharge or release any account debtor or other obligor
(including filing of any public record releasing any lien granted to Seller by
such account debtor), without affecting any of the Obligations;
 
8.3           Seller hereby releases and exculpates Agent, its officers, agents,
attorneys, employees and designees from any liability arising from any acts
under this Agreement or in furtherance thereof whether of omission or
commission, and whether based upon any error of judgment or mistake of law or
fact, except for willful misconduct. In no event will Agent have any liability
to Seller for lost profits or other special or consequential damages.
 
8.4           Seller authorizes Agent to accept, endorse and deposit on behalf
of Seller any checks tendered by an account debtor “in full payment” of its
obligation to Seller.  Seller shall not assert against Agent any claim arising
therefrom, irrespective of whether such action by Agent effects an accord and
satisfaction of Seller’s claims, under §3-311 of the Uniform Commercial Code, or
otherwise.
 
 
11

--------------------------------------------------------------------------------

 
 
9.          Power of Attorney.  In order to carry out the sale of the Purchased
Accounts to Agent hereunder, Seller does hereby irrevocably appoint Agent, and
its successors and assigns, as Seller’s true and lawful attorney-in-fact, with
respect to the Purchased Accounts and hereby authorizes Agent, regardless of
whether there has been an Event of Default:  (a) to sell, assign, transfer or
pledge the whole or any part of the Purchased Accounts; (b) to demand, collect,
receive, sue, and give releases to any Account Debtor for the monies due or
which may become due upon or with respect to the Purchased Accounts and to
compromise, prosecute, or defend any action, claim, case or proceeding relating
to the Purchased Accounts, including the filing of a claim or the voting of such
claims in any bankruptcy case, all in Agent’s name or Seller’s name, as Agent
may choose; (c) to prepare, file and sign Seller’s name on any notice, claim,
assignment, demand, draft or notice of or satisfaction of lien or mechanic’s
lien or similar document; (d) to receive, open, and dispose of all mail
addressed to Seller for the purpose of collecting the Purchased Accounts; (e) to
endorse Seller’s name on any checks or other forms of payment on the Purchased
Accounts; and (f) to do all acts and things necessary or expedient, in
furtherance of any such purposes.
 
10.         ACH Authorization. In order to satisfy any of the Obligations,
Seller authorizes Agent to initiate electronic debit or credit entries through
the ACH system to any deposit account maintained by Seller.
 
11.         Certain Covenants.
 
11.1         Seller shall not, without the prior written consent of Agent in
each instance, (a) grant any extension of time for payment of any of the
Purchased Accounts, (b) compromise or settle any of the Purchased Accounts for
less than the full amount thereof, (c) release in whole or in part any Account
Debtor, or (d) grant any credits, discounts, allowances, deductions, return
authorizations or the like with respect to any of the Purchased Accounts.
 
11.2         Seller agrees to furnish to Agent on a monthly basis an aging of
accounts receivable, an aging of accounts payable, and a financial statement
package to consist of a balance sheet and profit and loss statement (the
“Monthly Reports”).   Within three (3) Business Days of its receipt of the
Monthly Reports from Seller, Agent will deliver a copy of such Monthly Reports
to each Holder.
 
11.3         From time to time as requested by Agent, at the sole expense of
Seller, Agent or its designee shall have access, during reasonable business
hours if prior to an Event of Default and at any time if on or after an Event of
Default, to all premises where Collateral is located for the purposes of
inspecting (and removing, if after the occurrence of an Event of Default) any of
the Collateral, including Seller’s books and records, and Seller shall permit
Agent or its designee to make copies of such books and records or extracts
therefrom as Agent may request.  Seller shall pay Agent audit fees not to exceed
$850 per day, plus out-of-pocket expenses per audit (“Audit Fees”).  Without
expense to Agent, Agent may use any of Seller’s personnel, equipment, including
computer equipment, programs, printed output and computer readable media,
supplies and premises for the collection of accounts and realization on other
Collateral as Agent, in its sole discretion, deems appropriate.  Seller hereby
irrevocably authorizes all accountants and third parties to disclose and deliver
to Agent, at Seller’s expense, all financial information, books and records,
work papers, management reports and other information in their possession
relating to Seller.  Before sending any Invoice to an Account Debtor, Seller
shall mark same with a notice of assignment as may be required by Agent.
 
 
12

--------------------------------------------------------------------------------

 
 
11.4         Seller shall pay when due all payroll and other taxes, and shall
provide proof thereof to Agent in such form as Agent shall reasonably require.
 
11.5         Seller shall not create, incur, assume or permit to exist any lien
upon or with respect to any assets in which Agent now or hereafter holds a
security interest (including, without limitation, the Collateral).
 
11.6         Notwithstanding Seller’s obligation to pay the Misdirected Payment
Fee, Seller shall pay to Agent on the next banking day following the date of
receipt by Seller the amount of any payment received by Seller on account of a
Purchased Account.
 
11.7         Seller represents and warrants that it maintains all of its deposit
accounts at Fifth Third Bank and shall enter into, and cause Fifth Third Bank to
enter into, a deposit account control agreement, satisfactory to Agent, with
respect to such accounts as of the date of this Agreement. Seller shall not open
or maintain any deposit, securities, commodity or similar account unless Seller
has entered into and cause each depository, securities intermediary or
commodities intermediary to enter into, a control agreement satisfactory to
Agent with respect to each such deposit, securities, commodity or similar
account maintained by Seller as of or after the date of this Agreement.
 
12.         Avoidance Claims.
 
12.1         Seller shall indemnify Agent and each Holder from any loss arising
out of the assertion of any Avoidance Claim and shall pay to Agent, for the
benefit of Holders, on demand the amount thereof.
 
12.2         Seller shall notify Agent within two (2) business days of it
becoming aware of the assertion of an Avoidance Claim.
 
12.3         This Section 12 shall survive termination of this Agreement.
 
13.         Account Disputes.  Seller shall notify Agent promptly of, and, if
requested by Agent, will settle, all disputes concerning any Purchased Account,
at Seller’s sole cost and expense.  Agent may, but is not required to, attempt
to settle, compromise, or litigate (collectively, “Resolve”) the dispute upon
such terms as Agent, in its sole discretion deems advisable, for Seller’s
account and risk and at Seller’s sole expense. Upon the occurrence of an Event
of Default, Agent may Resolve such issues with respect to any Account of Seller.
 
14.         Representation and Warranties.  As a material inducement to Agent
and the Holders to execute and deliver this Agreement and the Limited Recourse
Assignment, Seller hereby represents and warrants to Agent and each Holder as of
the date hereof, as follows:
 
14.1        Authority. Seller has all requisite power and authority to execute
this Agreement and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Agreement and all such other
agreements and instruments has been duly executed and delivered by Seller and
constitute the legal, valid and binding obligation of Seller, enforceable in
accordance with its terms.
 
 
13

--------------------------------------------------------------------------------

 
 
14.2        No Conflict. The execution, delivery and performance by Seller of
this Agreement and any other agreements or instruments required hereunder have
been duly authorized by all necessary corporate action and do not (i) require
any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
(ii) violate any provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to Seller, or the
certificate of incorporation or bylaws of Seller, or (iii) result in a breach of
or constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Seller is a party or by which it
or its properties may be bound or affected.
 
14.3        Solvency; Good Standing. Seller is solvent and in good standing in
the State of its organization.
 
14.4        Account Debtor Financial Condition. Seller has not received notice,
or otherwise learned, of actual or imminent bankruptcy, insolvency, or material
impairment of the financial condition of any applicable Account Debtor regarding
Purchased Accounts.
 
14.5        Purchased Accounts. The Purchased Accounts are and will remain:
 
(a)          Bona fide existing obligations created by the sale and delivery of
goods or the rendition of services in the ordinary course of Seller’s business;
 
(b)          Unconditionally owed and will be paid to Agent without defenses,
disputes, offsets, counterclaims, or rights of return or cancellation;
 
(c)          Sales to an entity that is not affiliated with Seller or in any way
not an “arms length” transaction.
 
14.6        Termination of Wells Fargo Purchase Order Financing. As of the date
of the First A&R Factoring Agreement:
 
(a)          all of Wells Fargo’s commitments and other obligations to extend
further credit to Seller, Zoo Games, Inc. and Zoo Entertainment, Inc. under the
Wells Fargo Agreement were terminated;
 
(b)          all liabilities, obligations and indebtedness of Seller, Zoo Games,
Inc. and Zoo Entertainment, Inc. to Wells Fargo were satisfied in full;
 
(c)          the Wells Fargo Agreement and the other loan documents were
terminated, discharged and released and be of no further force or effect;
 
(d)          all liens and security interests of Wells Fargo in any and all of
the assets and properties of Seller, Zoo Games, Inc. and Zoo Entertainment, Inc.
were terminated, released and discharged in all respects;
 
 
14

--------------------------------------------------------------------------------

 
 
(e)          Wells Fargo assigned all of its right, title and interest in and to
the Wells Fargo Transaction Collateral to Panta; and
 
(f)          Wells Fargo authorized Seller and Panta to file any or all UCC
financing statement terminations and to file and deliver to the appropriate
parties all other release and termination documents necessary to terminate the
perfection of Wells Fargo’s liens and security interests in the assets and
properties of Seller, Zoo Games, Inc. and Zoo Entertainment, Inc.
 
14.7        Acquisition of Wells Fargo Collateral. As of the date hereof, any
Accounts included in the Wells Fargo Collateral that have not been Closed are
Purchased Accounts acquired by Agent for the benefit of Holders pursuant to the
Limited Recourse Assignment.
 
14.8        Family Dollar Purchase Order.  As of the date hereof,
 
(a)          The Purchase Order Financing Amount has been disbursed by Panta in
accordance with the First A&R Factoring Agreement.
 
(b)          Seller has fulfilled the Family Dollar Purchase Order by delivery
of the goods subject to Family Dollar Purchase Order, which goods have been
accepted by Family Dollar Stores.
 
(c)          The Purchased Accounts include an Account with Family Dollar Stores
as the Account Debtor (the “Family Dollar Receivable”).  The Family Dollar
Receivable totals $694,330.00. $45,000 of the Family Dollar Store Receivable is
owed to Agent for the benefit of Holders;  $649,330.00 of the Family Dollar
Store Receivable is owed to Southpeak.
 
14.9        Southpeak.  As of the date hereof,
 
(a)          No Southpeak Product has been sold by Seller to Southpeak on terms
less favorable to Seller than those set forth in Section 6.3(b).
 
(b)          Southpeak and its fully owned subsidiary Alter Ego Games, LLC owe
Seller $199,274.75 as of October 27, 2011.
 
(c)          Alter Ego Games, LLC, a Delaware limited liability company is a
wholly-owned subsidiary of Southpeak Interactive Corporation, a Delaware
corporation and each is good standing in the State of its organization.
 
14.10      Development Agreement and Financing. As of the date hereof,
 
(a)          The NBC Royalty Amount and all other sums owed to NBC in respect of
royalties owed under the Development Agreement for the “Minute To Win It”
license have been paid in full and Seller has no present obligation under the
Development Agreement to pay NBC any other royalties for the “Minute To Win It”
license.  There has been no notice of any breach or threat of breach from NBC
with respect to its agreements with Seller and Seller is in compliance with all
of its obligations under its agreements with NBC
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Pursuant to the Development Agreement, Seller owes Smack Down
Productions $153,350.64.  Neither Panta, Agent nor any Holder, have any further
obligation to fund the Development Agreement Amount or any other sum to Smack
Down Productions.
 
(c)          The “Minute To Win It” Xbox/Kinect game has been approved by
Microsoft and Seller requires no additional material financing for the final
development and launch of the “Minute To Win It” Xbox/Kinect game.
 
(d)          Seller agrees that within three (3) Business Days of shipping more
than 200,000 units in connection with the “Minute To Win It” Xbox/Kinect game,
Seller shall pay $50,000 to Agent for the benefit of Holders.  Seller agrees
that within three (3) Business Days of shipping more than 225,000 units in
connection with the “Minute To Win It” product, Seller shall pay $50,000 to
Agent for the benefit of Holders.
 
14.11      Original Factor.  As of the date hereof, Seller (a) has paid the
Deficiency Note (as such term is defined in the Original Assignment Agreement)
in full, and (b) has no outstanding obligations to Original Factor.
 
14.12      Gamestop. As of October 27, 2011, has paid all of its outstanding
obligations to Seller and has no current obligation to pay sums to Seller or
Agent for the benefit of Holders.
 
15.         Default.
 
15.1        Events of Default. Each of the following events will constitute an
Event of Default hereunder:  (a) Seller defaults in the payment of any
Obligations within three (3) Business Days of its due date  (b) the failure of
Seller in the performance of any covenant or provision hereof or of any other
agreement now or hereafter entered into with Agent for or on behalf of Holders,
(c) any warranty or representation contained herein proves to be false or
inaccurate in any way; (d) Seller or any guarantor of the Obligations becomes
subject to any bankruptcy, insolvency or other debtor-relief proceedings; (e)
any such guarantor fails to perform or observe any of such guarantor’s
obligations to Agent or shall notify Agent of its intention to rescind, modify,
terminate or revoke any guaranty of the Obligations, or any such guaranty shall
cease to be in full force and effect for any reason whatever; (f) Agent for any
reason, in good faith, deems itself insecure with respect to the prospect of
repayment or performance of the Obligations; (g) [intentionally omitted]; (h)
any impairment of or repudiation by Family Dollar Stores of the Family Dollar
Purchase Order including, without limitation, claims for breach of contract by
Family Dollar Stores against Seller, warranty claims or chargebacks; (i) any
offset by Family Dollar Stores against any Accounts or other obligations payable
to Seller; (j) the failure of Seller to take all commercially reasonable
measures to effectuate the full collection of Family Dollar Receivable; (k)
defaults under other material agreements or instruments of indebtedness not
previously disclosed to Agent; (l) a Change of Control has occurred; (m) the
existence or occurrence of any event, development or condition which would
constitute a Material Adverse Effect; (n) any material provision of this
Agreement or any guaranty shall, for any reason, cease to be valid and binding
on Seller or any guarantor or Seller or any guarantor shall so claim in writing
to Agent or any Lender; and (o) Agent’s security interest in the Collateral
created or purported to have been created under this Agreement shall for any
reason cease to be or are not valid and perfected first priority liens.
 
 
16

--------------------------------------------------------------------------------

 
 
15.2        WAIVER OF NOTICE.  SELLER WAIVES ANY REQUIREMENT THAT AGENT INFORM
SELLER BY AFFIRMATIVE ACT OR OTHERWISE OF ANY ACCELERATION OF SELLER’S
OBLIGATIONS HEREUNDER.  FURTHER, AGENT’S FAILURE TO CHARGE OR ACCRUE INTEREST OR
FEES AT ANY “DEFAULT” OR “PAST DUE” RATE SHALL NOT RE DEEMED A WAIVER BY AGENT
OF ITS CLAIM THERETO.
 
15.3        Effect of Default.
 
(a)          Upon the occurrence of any Event of Default, Agent may, at any time
without notice or cure, exercise any and all rights and remedies Agent has under
this Agreement or applicable law, in order to cure any due and unpaid Payments
at the time of the occurrence of such Event of Default.
 
(b)          Upon the occurrence of any Event of Default, Agent may, after
providing Seller with three (3) days written notice, exercise any and all rights
and remedies Agent has under this Agreement or applicable law, including without
limitation, acceleration of all Obligations of Seller under this Agreement and
the Assigned Documents.
 
(c)          Notwithstanding anything herein to the contrary, upon the
occurrence of any Event of  Default, Agent may, at any time without notice and
cure, charge interest on all Obligations of Seller at a rate of fifteen (15%)
percent per annum.
 
(d)          It is the intent of the parties hereto that Agent be vested with
sole and exclusive authority to act on behalf of the Holders with respect to any
Event of Default.  Accordingly, and for the avoidance of doubt, no Holder shall
exercise any right or remedy that such Holder may have under this Agreement, any
other Assigned Document or applicable law, otherwise take any action, in each
case, with respect to any Event of Default, except to the extent such exercise
or action has been approved in writing by Agent.
 
 
17

--------------------------------------------------------------------------------

 
 
15.4         Temporary Forbearance.  The Agent, on behalf of the Holders, hereby
agrees to forbear from exercising any of its rights under Section 15.3 as a
result of the occurrence and continuation of any of the Specified Defaults
solely during the period (the “Forbearance Period”) beginning on the date hereof
and ending immediately upon the earliest of: (i) the occurrence or
identification of any Event of Default other than the Specified Defaults, (ii)
5:00 p.m. prevailing Eastern Time on November 11, 2011, or (iii) any material
breach by Seller of any representation or warranty set forth in this Agreement,
in each case unless Agent, in writing, waives such breach.  Agent and the
Holders expressly reserve the right to exercise all remedies under all Assigned
Documents and under applicable law immediately upon the expiration of the
Forbearance Period.  Nothing in this Agreement shall be deemed to constitute a
waiver by Agent or any Holder of any Specified Default or any other Event of
Default, whether now existing or hereafter arising under this Agreement or the
Assigned Documents, or of any right or remedy that Agent and the Holders may
have under any of the Assigned Documents or applicable law, except to the extent
expressly set forth above.
 
16.         Reconciliation.  On monthly intervals, Agent shall render to Seller
and each Holder a statement setting forth the Collections on the Purchase
Accounts.  Such statement shall be considered correct and binding upon Seller
and each Holder, absent manifest error, as an account stated, except to the
extent that Agent receives, within sixty (60) days after the mailing of such
statement, written notice from Seller of any specific exceptions by Seller to
that statement, and then it shall be binding against Seller and Holder as to any
items to which Seller has not objected.  Seller and Agent will endeavor in good
faith to resolve any discrepancy or disagreement in any such statement to which
Seller has objected within thirty (30) days of such objection.
 
17.         Amendment and Waiver.  Only a writing signed by Seller, Agent and
all Holders may amend this Agreement; provided that Agent may, on behalf of the
Holders and without the consent of any Holder but subject to the terms of
Section 3 of the Holder Intercreditor Agreement, grant such waivers (whether of
Events of Default or otherwise), agree to such forbearances (including by
granting any temporary or permanent extension of any due date for amounts
payable under this Agreement),  and otherwise consent to such departures from
Seller’s obligations hereunder as the Agent determines in its sole discretion so
long as such consent, waiver or departure does not materially and adversely
affect any Holder  in a manner that is disproportionate (based upon their then
respective ownership of the aggregate outstanding indebtedness of Seller under
this Agreement or the Assigned Documents) to the effect on the other Holders. 
For the avoidance of doubt Agent may, on behalf of the Holders and without the
consent of any Holder, in its sole and absolute discretion agree to forbearances
that extend for the benefit of Seller the duration of the Forbearance Period as
set forth in Section 15.4 above.  No failure or delay in exercising any right
hereunder shall impair any such right that Agent may have, nor shall any waiver
by Agent hereunder be deemed a waiver of any default or breach subsequently
occurring. Agent’s rights and remedies herein are cumulative and not exclusive
of each other or of any rights or remedies that Agent would otherwise have.
 
18.         Minimum Payment Amount. Termination.
 
18.1         Minimum Payments. Agent shall receive for the benefit of Holders
from the proceeds of the Purchased Accounts the following minimum amounts, net
of Incurred Expenses, in good funds, no later than the following dates:
 
 
18

--------------------------------------------------------------------------------

 
 
Date of Payment
 
Amount of Payment
   
Amount of Payment
Cumulative
 
11/4/2011
  $ 20,000.00     $ 20,000.00  
11/7/2011
  $ 194,000.00     $ 214,000.00  
11/11/2011
  $ 40,000.00     $ 254,000.00  
11/18/2011
  $ 40,000.00     $ 294,000.00  
11/20/2011
  $ 549,995.00     $ 843,995.00  
11/27/2011
  $ 40,000.00     $ 883,995.00  
12/4/2011
  $ 151,823.93     $ 1,035,818.93  

 
In the event Agent has not received from proceeds from the Purchased Assets the
forgoing minimum cumulative amounts, net of Incurred Expenses, in good funds by
the dates set forth hereinabove (the “Deficiency Amount”), Seller agrees to pay
such Deficiency Amounts to Agent on or before the required payment date. 
Failure of Agent to receive such amounts on such dates, shall be an Event of
Default.
 
18.2         Termination.  This Agreement shall terminate upon the later of
(i) the collection by Agent of all the Purchased Accounts, or (ii) the
collection by Agent of  $1,035,818.93 net of all Incurred Expenses.  Until
termination of this Agreement, Agent shall be entitled to collect and retain for
its own account all proceeds of all Seller's Accounts from all Account Debtors
under the Purchased Accounts, regardless of whether they are for payment of the
Purchased Accounts, and from any other account debtors arising from the sale of
Physical Products after the date of this Agreement.  After Agent has collected
$1,035,818.93, net of Incurred Expenses, all proceeds of Seller's Accounts from
all Account Debtors under the Purchased Accounts received in excess of
$1,035,818.93, net of all Incurred Expenses, shall be divided as follows: 
90% paid to Seller and 10% retained by Agent for the account of Holders. In the
event any payments are received from an Account Debtor that does not designate
the invoice or account being paid, the proceeds will be turned over to Agent in
kind and applied by Agent to the oldest outstanding invoice from such Account
Debtor. Seller shall not be permitted to terminate this Agreement at anytime
prior to the termination events described in the initial sentence of this
Section 18.2.  Upon the termination of this Agreement as described in the
initial sentence of this Section 18.2, Agent shall release and discharge any
security interest in all Collateral and waive any and all claims or interest it
has or might have in and with respect to such Collateral.
 
19.         No Lien Termination without Release.  In recognition of Agent’s
right to have its attorneys’ fees and other expenses incurred in connection with
this Agreement secured by the Collateral, notwithstanding payment in full of all
Obligations by Seller, Agent shall not be required to record any terminations or
satisfactions of any of Agent’s liens on the Collateral unless and until Seller
and all guarantors has executed and delivered to Agent a general release in form
acceptable to Agent. Seller understands that this provision constitutes a waiver
of its rights under §9-513 of the UCC.
 
 
19

--------------------------------------------------------------------------------

 
 
20.         Agent.
 
20.1        Appointment.
 
(a)          Each Holder hereby irrevocably designates and appoints Agent as the
agent of such Holder under this Agreement and the other Assigned Documents, and
each Holder irrevocably authorizes Agent, in such capacity, to take such action
on its behalf under the provisions of this Agreement and the Assigned Documents
and to exercise such powers and perform such duties as are expressly delegated
to Agent by the terms of this Agreement and the Assigned Documents, together
with such other powers as are reasonably incidental thereto.
 
(b)          Except as expressly provided in Section 17 with respect to
amendment of this Agreement and except as expressly provided in the Holder
Intercreditor Agreement, Agent shall in all cases act or refraining from acting
under this Agreement in accordance with the request of the Required Holders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all then-current and future Holders.
 
(c)          Notwithstanding any provision to the contrary elsewhere in this
Agreement, Agent shall not have any duties or responsibilities, except those
expressly set forth herein and in the Assigned Documents, or any fiduciary
relationship with any Holder, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Assigned Document or otherwise exist against Agent.
 
20.2        Delegation of Duties.  Agent may execute any of its duties under
this Agreement and the other Assigned Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in fact selected by it with
reasonable care.
 
20.3        Exculpatory Provisions.
 
(a)          Neither Agent nor any of its members, managers, employees, agents,
attorneys in fact, attorneys or affiliates shall (i) be liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Assigned Document (except to the
extent that any of the foregoing are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted solely and
proximately from its or such Person’s own gross negligence, bad faith or willful
misconduct); (ii) be subject to any fiduciary or other implied duties,
regardless of whether an Event Default has occurred and is continuing, or (iii)
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that Agent is required to exercise as directed by the Required Holders; provided
that Agent shall not be required to take any action that, in its judgment or the
judgment of its counsel, may expose Agent to liability or that is contrary to
any Assigned Document or applicable law.  Agent shall not be under any
obligation to any Holder to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Assigned Document, or to inspect the properties, books or
records of Seller.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)          Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Event of Default, or (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document.  Without limiting the generality of the foregoing, the
use of the term “agent” in this Agreement with reference to Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
merely as a matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
20.4        Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to Seller), independent accountants and other experts
selected by Agent.  Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon.  Agent may consult with legal
counsel (who may be counsel for a Holder), independent accountants and other
experts selected by it, and shall be entitled to rely upon the advice of any
such counsel, accountants or experts and shall not be liable for any action
taken or not taken by it in accordance with such advice.  Agent shall be fully
justified in failing or refusing to take any action under this Agreement unless
it shall first receive such advice or concurrence of the Required Holders as it
deems appropriate or it shall first be indemnified to its satisfaction by all
Holders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of the Required Holders.
 
20.5        Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default hereunder unless Agent shall
have received notice from a Holder or Seller referring to this Agreement,
describing such Event of Default and stating that such notice is a “notice of
default.”  In the event that Agent shall receive such a notice, shall give
notice thereof to Holders.  Agent shall take such action with respect to such
Event of Default as shall be reasonably directed by the Required Holders;
provided that unless and until Agent shall have received such directions, Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default as it shall deem advisable in
the best interests of Holders.
 
 
21

--------------------------------------------------------------------------------

 
 
20.6         Non Reliance on Agent and Other Holders.  Each Holder expressly
acknowledges that neither Agent nor any of its managers, members, officers,
directors, employees, agents, attorneys and other advisors, attorneys in fact or
affiliates have made any representations or warranties to it and that no act by
Agent hereafter taken, including any review of the affairs of Seller, shall be
deemed to constitute any representation or warranty by Agent to any Holder. 
Each Holder also represents that it will, independently and without reliance
upon Agent, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Assigned Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of Seller and its affiliates.  Except for
notices, reports and other documents expressly required to be furnished to
Holders by Agent hereunder, Agent shall have no duty or responsibility to
provide any Holder with any credit information or other information concerning
the business, operations, property, condition (financial or otherwise),
prospects or creditworthiness of Seller or any affiliate of Seller that may come
into the possession of Agent or any of its members, managers, officers,
directors, employees, agents, attorneys and other advisors, partners, attorneys
in fact or affiliates.
 
20.7         Indemnification.  Holders agree to indemnify Agent in its capacity
as such (to the extent not reimbursed by Seller and without limiting the
obligation of Seller to do so), ratably according to the percentage of the
outstanding Obligations owed by Seller to such Holder as of the date on which
indemnification is sought under this Section 20.7, for, and to save Agent
harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following termination of this Agreement) imposed on, incurred by or
asserted against Agent in any way relating to or arising out of this Agreement,
any of the Assigned Documents, or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by Agent under or in connection with any of the
foregoing; provided that no Holder shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
solely and proximately from Agent’s gross negligence or willful misconduct.  The
agreements in this Section 20.7 shall survive termination of this Agreement.
 
20.8         Agent in its Individual Capacity.   Agent and its affiliates may
act as a Holder hereunder, make loans to Seller and generally engage in any kind
of business with Seller as though Agent were not Agent hereunder.  With respect
to the holding, by Agent, of outstanding indebtedness of Seller under this
Agreement Agent shall have the same rights and powers under this Agreement, the
Assigned Documents, and the Holder Intercreditor Agreement as any Holder and may
exercise the same as though it were not Agent, and the terms “Holder” and
“Holders” shall include Agent in its individual capacity.
 
 
22

--------------------------------------------------------------------------------

 
 
20.9         Successor Agent.  Agent shall have the right to resign at any time
by giving at least 20 days’ prior written notice thereof to Holders and Seller
and Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Seller and Agent and signed by
the Required Holders.  In the event of such resignation, Agent or the Required
Holders shall have the right to appoint a successor Agent hereunder, and Agent’s
resignation shall become effective on the earlier of (i) the acceptance of such
successor Agent by the Required Holders or (ii) the thirtieth (30th) day after
such notice of resignation.  If Agent is removed pursuant to this Section 20.9,
the Required Holders shall have the right, upon five Business Days’ notice to
Seller prior to the effective date of such removal, to appoint a successor Agent
reasonably satisfactory to Seller.  If neither the retiring Agent nor the
Required Holders have appointed a successor Agent, then the Required Holders
shall be deemed to have succeeded to and become vested with all the rights,
powers, privileges and duties of the retiring Agent; provided that, until a
successor Agent is so appointed by the Required Holders, any collateral security
held by Agent on behalf of Holders shall continue to be held by the retiring
Agent as nominee until such time as a successor Agent is appointed.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent and the
retiring or removed Agent shall promptly (i) transfer to such successor Agent
all Accounts and other items of Collateral held under Assigned Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of a successor Agent under this
Agreement, and (ii) execute and deliver to such successor Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Agent of the
security interests created hereunder, whereupon such retiring or removed Agent
shall be discharged from its duties and obligations hereunder.  After any
retiring or removed Agent’s resignation or removal hereunder as the
Administrative Agent, the provisions of this Section 20 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
hereunder.
 
21.         Conflict.  Unless otherwise expressly slated in any other agreement
between Agent or any Holder, on the one hand, and Seller, on the other hand, if
a conflict exists between the provisions of this Agreement and the provisions of
such other agreement, the provisions of this Agreement shall control.
 
22.         Severability.  In the event any one or more of the provisions
contained in this Agreement is held to be invalid, illegal or unenforceable in
any respect, then such provision shall be ineffective only to the extent of such
prohibition or invalidity, and the validity, legality, and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.
 
 
23

--------------------------------------------------------------------------------

 
 
23.         Enforcement.  This Agreement and all agreements relating to the
subject matter hereof is the product of negotiation and preparation by and among
each party and its respective attorneys, and shall be construed accordingly.
 
24.         Relationship of Parties.  The relationship of the parties hereto
shall be that of seller and purchaser of Accounts, and Agent shall not be a
fiduciary of Seller or any Holder, although Seller may be a fiduciary of Agent
and Holders.
 
25.         Attorneys’ Fees.  Seller agrees to reimburse Agent on demand for:
 
25.1        the actual amount of all reasonable and out-of-pocket costs and
expenses, including attorneys’ fees, which Agent has incurred or may incur in:
 
(a)          negotiating, preparing, or administering this Agreement and any
documents prepared in connection herewith, provided, however, the attorneys’
fees incurred pursuant to this subsection (a) shall not exceed $50,000;
 
(b)          any way arising out of this Agreement;
 
(c)          protecting, preserving or enforcing any lien, security interest or
other right granted by Seller to Agent or arising under applicable law, whether
or not suit is brought, including, but not limited to, the defense of any
Avoidance Claims;
 
25.2        the actual costs, including photocopying (which, if performed by
Agent’s employees, shall be at the rate of $.10/page), travel, and attorneys’
fees and expenses incurred in complying with any subpoena or other legal process
in any way relating to Seller.
 
25.3        the actual amount of all reasonable and out-of-pocket costs and
expenses, including attorneys’ fees, which Agent may incur in enforcing this
Agreement and any documents prepared in connection herewith, or in connection
with any federal or state insolvency proceeding commenced by or against Seller,
including those (a) arising out the automatic stay, (b) seeking dismissal or
conversion of the bankruptcy proceeding or (c) opposing confirmation of Seller’s
plan there under.
 
25.4        This Section 25 shall survive termination of this Agreement. 
       
 
26.         Entire Agreement.  No promises of any kind have been made by Agent,
any Holder or any third party to induce Seller to execute this Agreement.  No
course of dealing, course of performance or trade usage, and no parole evidence
of any nature, shall be used to supplement or modify any terms of this
Agreement.  Without limiting the foregoing, this Agreement amends and restates
the First A&R Factoring Agreement dated as of June 24, 2011 by and between
Seller and Panta (assignor to Agent).
 
27.         Choice of Law.  This Agreement and all transactions contemplated
hereunder and/or evidenced hereby shall be governed by, construed under, and
enforced in accordance with the internal laws of the Chosen State.
 
 
24

--------------------------------------------------------------------------------

 
 
28.         Jury Trial Waiver.  IN RECOGNITION OF THE HIGHER COSTS AND DELAY
WHICH MAY RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING HEREUNDER,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
29.         Venue; Jurisdiction.  Any suit, action or proceeding arising
hereunder, or the interpretation, performance or breach hereof, shall, if Agent
so elects, be instituted in any court sitting in the Chosen State, in the city
in which Agent’s chief executive office is located, or if none, any court
sitting in the Chosen State (the “Acceptable Forums”).  Seller agrees that the
Acceptable Forums are convenient to it, and submits to the jurisdiction of the
Acceptable Forums and waives any and all objections to jurisdiction or venue. 
Should such proceeding be initiated in any other forum, Seller waives any right
to oppose any motion or application made by Agent to transfer such proceeding to
an Acceptable Forum.
 
30.         Service of Process.  Seller agrees that Agent may affect service of
process upon Seller by registered or certified mail.
 
31.         Assignment of Holder’s Interest.  No Holder shall assign its rights
under this Agreement to a third-party without the prior written consent of Agent
or Seller; provided, however, Seller’s prior written consent shall not be
required to any assignment of a Holder’s rights under this Agreement (a) from
and after the occurrence of an Event of Default (including a Specified Default),
or (b) to any other Holder. Upon such assignment, Seller shall be deemed to have
attorned to such assignee and shall owe the same obligations to such assignee as
were owed to the assigning Holder.
 
32.         Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument.  Delivery of an executed counterpart
of the signature page to this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement, and any party
delivering such an executed counterpart of the signature page to this Agreement
by facsimile to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Agreement to such other party, provided
that the failure to deliver such manually executed counterpart shall not affect
the validity, enforceability. or binding effect of this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
33.         Further Assurances; Post-Closing Obligations.  The parties to this
Agreement hereby agree to furnish upon request to each other such further
information, to execute and deliver to each other such other documents, and to
do such other acts and things, all as the other party may reasonably request,
for the purpose of carrying out the intent of this Agreement and the documents
entered into in connection with this Agreement.  Without limiting the generality
of the foregoing, the parties to this Agreement hereby specifically agree as
follows: (a) Seller will deliver to Agent its own counterpart signature will use
its best efforts to obtain and deliver to Agent within ten (10) days of the date
of this Agreement the counterpart signature of Fifth Third Bank (the “Bank”) to
a Deposit Account Control Agreement substantially in the form of that attached
hereto as Exhibit C, and in all events Seller will deliver such counterpart
signature of the Bank prior to November 11, 2011; and (b) upon receipt of
written instructions from Agent, Panta will immediately terminate that certain
Deposit Account Control Agreement by and between Panta, Bank and Seller dated as
of June 24, 2011.
 
34.         Notices. All notices required to be given to any party other than
Agent shall be deemed given upon the first to occur of (1) deposit thereof in a
receptacle under the control of the United States Postal Service. (ii)
transmittal by electronic means to a receiver under the control of such party;
or (iii) actual receipt by such party or an employee or agent of such
party.  All notices to Agent hereunder shall be deemed given upon actual receipt
by a designated representative of Agent as indicated below or as Agent may
hereafter indicate.  For the purposes hereof, notices hereunder shall be sent to
the following addresses, or to such other addresses as each such party may in
writing hereafter indicate:
 
SELLER
   
AGENT
           
Address:
Zoo Publishing, Inc.
3805 Edwards Road
Suite 400
Cincinnati, OH 45209
 
Address:
MMB Holdings LLC
888 Linda Flora Drive
Los Angeles, CA 90049
         
Officer:
David Fremed, CFO
 
Designated Representatives:
David E. Smith
Jay Wolf
         
Fax Number.
(513) 351-0464
 
Fax Number:
310-576-3520
 
 
PANTA
   
MMB
           
Address:
Panta Distribution, LLC
c/o Downtown Capital Partners
One Barker Avenue, Suite 260
White Plains, NY 10601
 
 
Address:
MMB Holdings LLC
888 Linda Flora Drive
Los Angeles, CA 90049
         
Officer:
David Billet, Vice President
 
Designated Representatives:
David E. Smith
Jay Wolf
         
Fax Number:
 
With a copy to:
(513) 351-0464
 
Jeff Wolf
c/o Greenberg Traurig
One International Place
Boston, MA 02110
 
Fax Number:
310-576-3520
 
 
 
 

 
[Signatures on following page.]
 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Agent, Seller and the Holders have executed this Agreement
on the day and year first above written.
 
AGENT:
MMB Holdings LLC
       
By: Mojobear Capital, its managing member
       
By: 
/s/ David Smith
         
Name:   David E. Smith
   
Title: _______________
     
SELLER:
ZOO PUBLISHING, INC.
       
By:
/s/ David Fremed
   
Name:  David Fremed
   
Title: CFO



HOLDERS:
PANTA DISTRIBUTION, LLC
       
By: 
/s/ Gary Katz
   
Name:  Gary Katz
   
Title: Authorized Rep




 
MMB Holdings LLC
       
By: Mojobear Capital, its managing member
             
By: 
/s/ David Smith
         
Name: David E. Smith
   
Title: ______________



Signature Page - Second Amended and Restated Factoring and Security Agreement


 
 

--------------------------------------------------------------------------------

 



